Name: 87/265/EEC: Council Decision of 11 May 1987 concerning the conclusion of an Additional Protocol to the Agreement between the European Economic Community and the People' s Republic of China on trade in textile products consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community
 Type: Decision
 Subject Matter: European construction;  distributive trades;  leather and textile industries
 Date Published: 1987-05-14

 Avis juridique important|31987D026587/265/EEC: Council Decision of 11 May 1987 concerning the conclusion of an Additional Protocol to the Agreement between the European Economic Community and the People' s Republic of China on trade in textile products consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community Official Journal L 125 , 14/05/1987 P. 0042*****COUNCIL DECISION of 11 May 1987 concerning the conclusion of an Additional Protocol to the Agreement between the European Economic Community and the People's Republic of China on trade in textile products consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (87/265/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas it is necessary to approve the Additional Protocol to the Agreement between the European Economic Community and the People's Republic of China on trade in textile products (1) to take account of the accession to the Community of the Kongdom of Spain and the Portuguese Republic. HAS DECIDED AS FOLLOWS: Article 1 The Additional Protocol to the Agreement between the European Economic Community and the People's Republic of China on trade in textile products consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 4 of the Additional Protocol (2). Done at Brussels, 11 May 1987. For the Council The President M EYSKENS (1) OJ No L 389, 31. 12. 1986, p. 2. (2) The date of entry into force of the Additional Protocol will be published in the Official Journal of the European Communities by the General Secretariat of the Council.